Citation Nr: 1512105	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-42 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the electronic record.

In March 2014, the Board remanded the claim for further evidentiary development.  The case is back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an addendum VA medical opinion.  

The Veteran underwent a VA examination of his spine in September 2009.  Upon completion of a physical examination and review of the claims file, the examiner opined that the Veteran's back disability was not related to his military service.  The examiner based his opinion on a lack of records noting injury, complaint, or treatment for any back condition in service, and found that the Veteran's spinal condition was more likely than not due to aging and attrition.

Subsequent to the September 2009 VA examination, the Veteran submitted a statement to VA asserting that his body sustained severe and consistent shocks while completing more than 29 Airborne jumps and carrying rucksacks of varying weight from 35 to over 110 pounds as a paratrooper.  At his October 2011 Travel Board hearing, the Veteran additionally testified that although he first noticed more pronounced back problems in the late 1980's, he first noticed minor problems with his back and legs upon separation from service in December 1978.

In July 2010, the Veteran submitted an opinion from a private chiropractor.  Upon review of the Veteran's medical treatment records, the private chiropractor stated that treatment records noting osteophytic development and subchondral changes throughout the Veteran's spine were "consistent with increased axial loading on the spine as would be found in paratroopers."  He additionally noted that the Veteran's examination results were consistent with documented studies of injuries in military parachuting, and attached a medical article detailing a study of such injuries.

In March 2014, the Board remanded the Veteran's claim for an addendum VA medical opinion regarding the etiology of the Veteran's back.  A VA examiner provided an addendum opinion in June 2014.  The examiner noted diagnoses of spinal stenosis, osteoarthrosis of the spine, and chronic low back pain.  The examiner noted that the Veteran reported experiencing the onset of low back pain to the "extent that it was enough that I noticed it" in "about the late eighties."  He noted that the Veteran reported that he performed "around 29" paratrooper jumps in service, and there was "only one time" that he had back pain, but it was not enough to go to the medic.  The examiner found that the Veteran's spinal stenosis and osteoarthritis were genetic conditions of life whose severity could be based on external factors such as weight or comorbidities that affect the axial skeleton.  The examiner noted that the Veteran's service record and one incident of back pain in service was probably a strain of the lumbar spine.  He explained that the span of time between the initial significant symptoms and the injury in service was too great to establish a cause and effect relationship.  The examiner further found that the progressive nature of the disease as described by the Veteran from the time of the initial incident was also consistent with the natural history of the disease process.  The examiner therefore found that it was less than 50 percent likely that the injury to the back that occurred in service was related to the current pathology, "a condition of life that became significantly symptomatic and progressed from a time where the Veteran was approximately 8-10 years out of Service."

The Board finds this opinion to be inadequate because the examiner did not address the July 2010 private chiropractor's opinion that treatment records noting osteophytic development and subchondral changes throughout the Veteran's spine were "consistent with increased axial loading on the spine as would be found in paratroopers,"  as instructed in the March 2014 Board remand.   The examiner also did not address the study submitted by the chiropractor, which suggested that the Veteran's examination results were consistent with documented studies of injuries in military parachuting, as instructed in the March 2014 Board remand.  Additionally, the examiner did not address the Veteran's contentions that he noticed minor problems with his back and legs upon separation from service in December 1978, and instead focused on the Veteran's description of the onset of more pronounced back problems beginning in the 1980's.  In light of the foregoing, another addendum VA medical opinion should be obtained, which addresses this evidence.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development, return the claims file and a copy of this remand to the June 2014 
VA examiner (or a suitable substitute if that examiner 
is unavailable) for review.

The examiner is asked to review the claims file and 
provide an opinion on whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's low back disability had onset during or was 
caused by his active service.  

For purposes of the addendum opinion, the examiner is asked to address the Veteran's contention that his parachute jumps in service are related to his current back disability, as well as the private chiropractor's opinion that the Veteran's disability is consistent with injuries that would be found in paratroopers.  See October 2011 Travel Board hearing transcript; July 2010 private medical opinion; June 2010 Veteran statement; and D. Dhar, Retrospective Study of Injuries in Military Parachuting, 63 MJAFL 353 (2007).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.
   
A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, adjudicate the issue of entitlement to service connection for a low back disability.  If the 
issue is denied, a supplemental statement of the case 
should be provided to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the 	Board for appropriate appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




